Case: 21-50189   Document: 00516246674   Page: 1   Date Filed: 03/21/2022




          United States Court of Appeals
               for the Fifth Circuit                   United States Court of Appeals
                                                                Fifth Circuit

                                                              FILED
                                                        March 21, 2022
                            No. 21-50189
                                                         Lyle W. Cayce
                          Summary Calendar                    Clerk


   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Nathaniel Ausbie; Francisco Sandoval,

                                              Defendants—Appellants,

                        consolidated with
                          _____________

                            No. 21-50190
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Nathaniel Ausbie,

                                               Defendant— Appellant.
Case: 21-50189      Document: 00516246674          Page: 2    Date Filed: 03/21/2022

                                     No. 21-50189
                                   c/w No. 21-50190




                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:20-CR-245-1
                            USDC No. 7:16-CR-170-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Nathaniel Ausbie and Francisco Sandoval appeal from their jury
   convictions for conspiracy to possess with intent to distribute 50 grams or
   more of methamphetamine.         Ausbie also challenges his conviction for
   possession of a firearm in furtherance of a drug trafficking crime. At the time
   of their arrest, Ausbie and Sandoval were inside of a vehicle with
   approximately 282.2 grams of methamphetamine, three firearms, a digital
   scale, and a substantial amount of cash. Rebeca Carrillo, who was a named
   co-conspirator and who had been driving that vehicle shortly before the
   arrest, testified for the prosecution at Ausbie and Sandoval’s joint trial.
          On appeal, Ausbie argues that the evidence presented at trial was
   insufficient to support the jury’s verdict as to the conspiracy count because
   it established only that there was a buyer-seller relationship between him,
   Sandoval, and Carrillo, and because the prosecution failed to prove that the
   charged conspiracy involved at least 50 grams of methamphetamine.
   Because he preserved these sufficiency challenges at trial, we review them de
   novo. See United States v. Ganji, 880 F.3d 760, 767 (5th Cir. 2018). “[A]
   buyer-seller relationship, without more, will not prove a conspiracy” because
   such a showing fails to show that “the participants knowingly joined an


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 21-50189      Document: 00516246674              Page: 3    Date Filed: 03/21/2022




                                        No. 21-50189
                                   c/w No. 21-50190


   agreement to distribute drugs in violation of the law.” United States v.
   Maseratti, 1 F.3d 330, 336 (5th Cir. 1993). However, we have held that
   “sizeable amounts of cash, large quantities of drugs, and the presence of
   weapons have all served as proof for drug conspiracy charges.” United States
   v. Escajeda, 8 F.4th 423, 427 (5th Cir. 2021). All of those types of evidence
   were present at Ausbie’s arrest. Moreover, Carrillo testified that Ausbie had
   previously sold her methamphetamine on multiple occasions, Ausbie had
   previously conducted four methamphetamine transactions with Sandoval
   using Carrillo as a middleman, and she had engaged in methamphetamine
   distribution with Ausbie. Given the deference due to the jury’s verdict, the
   evidence in this case was sufficient to establish that Ausbie was a knowing
   participant in the drug distribution conspiracy.              Carrillo’s testimony
   regarding her past transactions with Ausbie, as well as the amount of
   methamphetamine present at the time of Ausbie’s arrest, also shows that a
   rational jury could have found that Ausbie knew or reasonably should have
   known that the conspiracy involved at least 50 grams of methamphetamine.
   See United States v. Staggers, 961 F.3d 745, 762 (5th Cir.), cert. denied, 141 S.
   Ct. 388 (2020). Accordingly, the evidence was sufficient to support Ausbie’s
   conspiracy conviction. Because Ausbie’s conspiracy conviction is affirmed,
   his challenge to his conviction for possession of a firearm in furtherance of a
   drug trafficking crime also fails.
          Sandoval argues that a police detective’s testimony violated the
   Confrontation Clause because she referenced a non-testifying confidential
   informant’s statement identifying him as a drug source, the details of a
   controlled buy between the informant and Sandoval, and events that
   occurred during law enforcement’s three-hour surveillance of Sandoval
   leading up to his arrest. Because Sandoval objected on this basis at trial, we




                                             3
Case: 21-50189      Document: 00516246674           Page: 4    Date Filed: 03/21/2022




                                    No. 21-50189
                                  c/w No. 21-50190


   review this issue de novo subject to harmless error analysis. See United States
   v. Kizzee, 877 F.3d 650, 656 (5th Cir. 2017).
          The Government has not met its burden of establishing that the
   reference to the informant’s identification of Sandoval as a drug source was
   non-testimonial. See Kizzee, 877 F.3d at 656. Because that information
   specifically linked Sandoval to activities related to the charged crime, it was
   inadmissible hearsay. See United States v. Jones, 930 F.3d 366, 376-78 (5th
   Cir. 2019); Kizzee, 877 F.3d at 659; Taylor v. Cain, 545 F.3d 327, 335-36 (5th
   Cir. 2008). Moreover, due to some vagueness in the detective’s testimony,
   we will assume, without deciding, that the other challenged statements were
   also impermissible hearsay. See United States v. Sarli, 913 F.3d 491, 496 (5th
   Cir. 2019).
          We may nonetheless affirm Sandoval’s conviction if the
   Confrontation Clause errors were harmless beyond a reasonable doubt. See
   Jones, 930 F.3d at 379.       The fleeting references to the informant’s
   identification of Sandoval as a drug source were harmless because that
   information did not directly relate to the charged conspiracy offense and the
   prosecution did not rely on the informant’s identification and instead focused
   on testimony from in-court witnesses.           See Sarli, 913 F.3d at 498-99.
   Although Sandoval argues that the informant’s identification of him as a drug
   source was harmful because it bolstered Carrillo’s credibility in that regard,
   Sandoval’s general status as a drug source was amply demonstrated by other
   evidence properly admitted at trial.       Moreover, the other statements
   challenged by Sandoval were harmless because they were cumulative of other
   properly admitted evidence. See United States v. Bedoy, 827 F.3d 495, 512
   (5th Cir. 2016). Specifically, the detective’s testimony regarding details of a
   controlled buy between the informant and Sandoval was cumulative of the
   detective’s firsthand testimony regarding those details, the recorded aerial




                                          4
Case: 21-50189     Document: 00516246674         Page: 5   Date Filed: 03/21/2022




                                  No. 21-50189
                                c/w No. 21-50190


   surveillance footage of the controlled buy, and the pilot’s testimony. The
   detective’s testimony summarizing the surveillance was also cumulative of
   the properly admitted evidence of that surveillance.     Accordingly, the
   Government has met its burden of showing that there was “no reasonable
   possibility that the tainted evidence might have contributed to the jury’s
   verdict of guilty.” Jones, 930 F.3d at 379 (internal quotation marks and
   citation omitted).
          Accordingly, we AFFIRM the judgments of conviction as to both
   Ausbie and Sandoval.




                                       5